Citation Nr: 0410715	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from October 1940 to June 
1945.  He died in January 2001.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of February 2001 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied entitlement to 
service connection for the cause of the veteran's death, 
eligibility for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35, and special monthly pension for a surviving spouse on 
the basis of need for aid and attendance or on account of being 
housebound.  

In February 2002 the RO granted entitlement to Dependents' 
Educational Assistance, and affirmed the determinations previously 
entered.  

In May 2003 the RO granted entitlement to special monthly pension 
benefits for a surviving spouse based on the need of aid and 
attendance.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112).  

The present appeal is subject to the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), effective November 9, 2000, which Congress 
enacted while the case was in remand status at the RO.  Since the 
appellant's claim was filed after the effective date of the VCAA, 
November 9, 2000, the VCAA is clearly applicable.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA among other changes, expanded the VA notification and 
duty to assist obligations owed to claimants.  The CAVC has held 
that section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and to remand where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The record shows that the RO has not furnished the appellant an 
adequate notice letter pursuant to the VCAA.  Although a January 
2004 letter provided some of the required information, it did not 
fully satisfy the notice provisions of the new law, particularly 
the requirements of Quartuccio.  Specifically, the letter did not 
contain an adequate statement of the evidence required to support 
a finding of service connection for the cause of death.  

Accordingly, the Board believes that a remand is required to 
accord the RO an opportunity to furnish the appellant an adequate 
VCAA notice letter and provide any additional evidence required to 
comply with the VCAA.  

In an effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered to 
comply with the statutory duty to assist under the VCAA.  The 
actions set forth herein are not necessarily all inclusive.  It 
remains the RO's responsibility to ensure that the notification 
and development required by the VCAA are fully undertaken in this 
case.  

The veteran died in January 2001 as the result of an acute 
myocardial infarction.  At the time of his death, service 
connection was in effect for a psychiatric disorder classified as 
generalized anxiety neurosis.  A total (100 percent) schedular 
evaluation had been in effect since August 1996.  A claim for 
service connection for hypertension and a heart disorder filed by 
the veteran during his lifetime was denied by the Board in August 
1998.  However, under VA regulations, except in circumstances not 
relevant to the present appeal, issues involved in a claim for 
death benefits filed by a survivor will be decided without regard 
to any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2003).  

In support of her claim, the appellant has submitted two 
statements from a private physician, WWW (initials), MD, asserting 
that it was as likely as not that anxiety was a triggering event 
for the veteran's fatal myocardial infarction.  In the second such 
statement, dated in June 2001, Dr. WWW noted that the veteran 
suffered from anxiety neurosis and had become increasingly 
agitated in the months before his death.  In assessing the 
probative value to be assigned to Dr. WWW's opinion, it is 
relevant that his statements contain only a minimal summary of the 
facts and reasoning upon which the opinion was based.  

The Board believes that the appellant should be given an 
opportunity to obtain, if she so desires, an additional statement 
from Dr. WWW that contains a more complete summary of the facts of 
the veteran's case and a more complete statement of the medical 
basis for the stated conclusion.  

The Board also believes that the case should be referred to a VA 
physician for a further medical opinion as to the question of 
whether there was an etiological relationship between the service-
connected psychiatric disability and cardiovascular disease, and 
as to the question of whether the service-connected disability 
materially contributed to the veteran's death.  The need for such 
an opinion is heightened by the fact that the appellant has 
submitted a number of articles from medical journals dealing with 
the subject of whether there is a relationship between psychiatric 
disorders and heart disease.  

As a general rule, generic medical literature that does not apply 
medical principles regarding causation or etiology to the facts of 
an individual case does not have probative value in deciding 
issues on appeal.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  However, the decision in the case of Wallin v. West, 11 
Vet. App. 509 (1998), suggested that medical treatise information 
may be regarded as competent evidence where, "standing alone, [it] 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  In the present case, the 
articles have sufficient relevance to the appeal to heighten the 
need for additional medical opinion based on a review of the 
veteran's individual circumstances.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The appellant should be given an opportunity to identify all 
VA and/or non-VA health care providers who treated the veteran for 
a heart disorder at any time during his lifetime to supplement the 
evidence already of record from Medical Center East, including 
physicians, hospitals, or clinics.  



After receipt of proper authorization, all available records 
should be obtained from any providers she identifies.  

4.  The appellant should be offered an opportunity to submit an 
additional statement of medical opinion from Dr. WWW that 
addresses the questions as to whether the veteran's heart disease 
was related to his service-connected psychiatric disability or 
whether the psychiatric disability hastened or materially 
contributed to his death.  Any additional statement submitted 
should include a summary of the facts upon which the conclusion 
was based and a comprehensive statement of the reasoning to 
support the stated conclusions.  

5.  After completion of the foregoing, arrangements should be made 
for referral of the veteran's file to a VA cardiologist for an 
additional medical opinion.  The physician should review the file 
in its entirety and address the following:

a.  The examiner should express an opinion as to whether it is at 
least as likely as not that the service-connected generalized 
anxiety disorder proximately caused or resulted in the development 
of cardiovascular disease.  

b.  If the answer to the foregoing question is in the negative, 
the examiner should express an opinion as to whether it is as 
likely as not that the service-connected generalized anxiety 
disorder triggered a heart attack.  

c.  If the answers to both of the foregoing questions is in the 
negative, the examiner should express an opinion as to whether it 
is as likely as not that the service-connected generalized anxiety 
disorder otherwise materially hastened or contributed to the onset 
of death.  

The basis for all findings and conclusions should be set forth 
fully and in detail.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the requested development has been completed.  
In particular, the VBA AMC should review the requested medical 
opinions to ensure that they are responsive to and in complete 
compliance with the directives of this remand and if they are not, 
the VBA AMC should implement corrective procedures.  The Board 
errs as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  


In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the appellant until she is notified by the VBA AMC.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



